 



PORTIONS OF THIS EXHIBIT IDENTIFIED BY “****” HAVE BEEN DELETED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
AND THE FREEDOM OF INFORMATION ACT.
Exhibit 10(w)
STORAGE SERVICE AGREEMENT
BY AND BETWEEN
BAY GAS STORAGE COMPANY, LTD.
AND
FLORIDA POWER CORPORATION
d/b/a PROGRESS ENERGY FLORIDA, INC.
CONTRACT NUMBER FPEF-08

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE     PAGE
I.
  Conditions Precedent   1
 
       
II.
  Commencement of Operations   3
 
       
III.
  Gas to be Received, Stored and Delivered   3
 
       
IV.
  Performance Obligations   5
 
       
V.
  Point(s) of Receipt and Delivery   5
 
       
VI.
  Title, Risk of Loss and Insurance   6
 
       
VII.
  Term   7
 
       
VIII.
  Default and Termination   8
 
       
IX.
  Rates   9
 
       
X.
  Taxes   9
 
       
XI.
  Notices   10
 
       
XII.
  Nominations   11
 
       
XIII.
  General Terms and Conditions;    
 
  Statement of Conditions for Gas Storage   12
 
       
XIV.
  Miscellaneous   12

 



--------------------------------------------------------------------------------



 



Exhibits
Exhibit “A” – Points of Receipt and Points of Delivery
Exhibit “B” – General Terms and Conditions
Exhibit “C” – Amended Statement of Conditions
Exhibit “D” – Sample Nomination Form
Exhibit “E” – Form of Assignment Consent

 



--------------------------------------------------------------------------------



 



STORAGE SERVICE AGREEMENT
     THIS STORAGE SERVICE AGREEMENT (this “Contract” or “Agreement”) is made and
entered into by and between BAY GAS STORAGE COMPANY, LTD (“Bay Gas”), an Alabama
limited partnership, and Florida Power Corporation d/b/a Progress Energy
Florida, Inc. (“Shipper”), Bay Gas and Shipper hereinafter may be referred to
individually as “Party” and collectively as “Parties”.
W I T N E S S E T H:
     WHEREAS, Bay Gas intends to develop certain new underground gas storage
facilities (the “New Storage Facilities”) to be constructed in connection with
existing underground gas storage facilities located near McIntosh, Alabama which
are owned and operated by Bay Gas (the “Existing Storage Facilities”; the
Existing Storage Facilities and New Storage Facilities being referred to herein
collectively as the “Storage Facilities”); and
     WHEREAS, Shipper desires to contract for a portion of the storage capacity
of the Storage Facilities, and desires that Bay Gas receive at the Point(s) of
Receipt specified on Exhibit “A” attached hereto and made a part hereof, certain
quantities of gas from the pipeline facilities identified therein for the
purpose of injecting and storing such gas for Shipper (or for its account) in
the Storage Facilities, and that Bay Gas deliver such gas, on a firm basis, into
the pipeline facilities identified on Exhibit “A” at the Point(s) of Delivery
therein specified and provide such other services as may be agreed upon between
Shipper and Bay Gas; and
     WHEREAS, Bay Gas desires to perform such services for Shipper, all to be
provided pursuant and subject to the terms and conditions hereof; and
     NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Bay Gas and Shipper hereby agree as follows:
ARTICLE I
CONDITIONS PRECEDENT
     1.1 Conditions Precedent. Within 120 days following the date of this
Agreement, Bay Gas shall exert its commercially reasonable best efforts to
obtain:

 



--------------------------------------------------------------------------------



 



  (a)   Satisfactory financing for the construction of New Storage Facilities to
provide services to Shipper as provided herein (it being understood and agreed
that the determinations of what New Storage Facilities shall be constructed and
what financing is satisfactory shall be in the sole discretion of Bay Gas); and
    (b)   All permits, authorizations, certificates and approvals, as deemed
necessary or desirable by Bay Gas, from all appropriate local, state or federal
agencies having jurisdiction over the construction, operation or rates charged
for services, to enable it to perform its obligations and receive the benefits
provided for hereunder.

The Parties obligations under this Agreement are expressly conditioned upon the
satisfaction or waiver of the foregoing conditions precedent on or before the
day specified above.
     1.3 Commitment Notice. Promptly following the attainment by Bay Gas of
satisfactory arrangements for financing, and all permits, authorizations,
certificates and approvals as set forth in Section 1.1(a) and 1.1(b) consistent
with the terms of this Agreement (or the waiver thereof by Bay Gas and Shipper),
Bay Gas shall provide Shipper with written notice (the “Commitment Notice”) to
such effect.
     1.4 Shipper’s Termination Right. Notwithstanding Section 1.1, 1.2 and 1.3,
Bay Gas shall provide Shipper with a Commitment Notice no later than **** days
following the date of this Contract, failing which Shipper shall have the right
to terminate this Contract by written notice to Bay Gas.
     1.5 Bay Gas’ Termination Right. If Bay Gas determines at any time prior to
March 1, 2007, that there has been a material adverse change in its assessment
of the prospective economic benefits from construction of all or any portion of
the New Storage Facilities, Bay Gas shall have the right to terminate this
Agreement upon 30 days prior written notice to Shipper (“Notice of
Termination”). This Agreement shall terminate upon the expiration of the 30-day
period unless within such period (a) Bay Gas withdraws such Notice of
Termination in writing or (b) the Parties, in writing, enter into a mutually
acceptable amendment to the Agreement. Bay Gas’ termination rights hereunder
shall not apply with respect to any change in prospective economic benefit
resulting from the willingness of another shipper to pay rates or accept terms
and conditions of service more beneficial to Bay Gas than those set forth
herein.

2



--------------------------------------------------------------------------------



 



ARTICLE II
COMMENCEMENT OF OPERATIONS
     Commencement Date. If Bay Gas provides the Commitment Notice described in
ARTICLE I, Bay Gas shall thereafter provide Shipper written notice when
facilities to provide the services specified herein are to be operational, and
shall state in such notice that Bay Gas will be ready to receive gas for storage
and otherwise provide to Shipper the services specified herein on or before
May 1, 2008 (hereinafter referred to as the “Commencement Date”). If the New
Storage Facilities have not been placed in service by July 1, 2008, Shipper may
terminate this Contract by written notice to Bay Gas.
ARTICLE III
GAS TO BE RECEIVED, STORED AND DELIVERED
     3.1 Contract Quantities. Subject to the terms and conditions established
herein and in Bay Gas’ General Terms and Conditions, attached as Exhibit “B”,
and made a part hereof, and Statement of Conditions, attached as Exhibit “C” and
made a part hereof, Bay Gas shall provide the following capacities to Shipper,
provided that under no circumstances will Bay Gas be obligated to provide to
Shipper capacities in excess of the maximum quantities set forth below:

  (a)   Firm Storage — a Firm Maximum Storage Quantity (“FMSQ”) in the Storage
Facilities equal to 500,000 MMBtu.     (b)   Firm Withdrawal — a Firm Maximum
Daily Withdrawal Quantity (“FMDWQ”) of **** MMBtu per day;     (c)   Firm
Injection — a Firm Maximum Daily Injection Quantity (“FMDIQ”) of **** MMBtu per
day.

     3.2 Gas Tendered. Shipper shall tender or cause to be tendered to Bay Gas
at the Point(s) of Receipt specified on Exhibit “A” any gas which Shipper
desires to have injected into storage hereunder. The obligation of Bay Gas to
receive gas shall not exceed: (a) at any Point of Receipt the lesser of, (i) the
Injection Quantities for such Point of Receipt, or (ii) the total daily volume
that Shipper or its designee is able and willing to tender at such Point of
Receipt; or (b) the aggregate Injection Quantities for all Points of Receipt.
Shipper shall also receive or cause to be received at the Point(s) of Delivery
herein specified on Exhibit “A” gas it requests to be withdrawn from storage by
Bay Gas.

3



--------------------------------------------------------------------------------



 



     3.3 Gas Received and Delivered. Subject to the operating conditions of the
pipeline(s) delivering or receiving gas for Shipper’s account and the terms
hereof, Bay Gas shall receive gas for injection from Shipper at the Point(s) of
Receipt and deliver gas to Shipper at the Point(s) of Delivery specified on
Exhibit “A” as scheduled by Shipper from time to time; provided that Bay Gas
shall not be obligated to receive for injection any quantity of gas if the
injection of the same would cause the quantity of gas stored in the Storage
Facilities for Shipper’s account (“Shipper’s Gas Storage Inventory”) to exceed
the total of Shipper’s FMSQ as stated above; nor shall Bay Gas be obligated at
any time to deliver more gas to Shipper than Shipper has in its then-current
Shipper’s Gas Storage Inventory.
     3.4 Additional Volumes. In addition to the maximum daily rates of injection
and withdrawal as specified above in Section 3.1, and in addition to the maximum
daily rates of receipt and delivery specified on Exhibit “A” attached hereto for
each Point of Receipt and Point of Delivery, Bay Gas shall use its best efforts
to accommodate requests of Shipper to inject or withdraw gas at greater rates of
flow at such times as such additional capacities are not required for service to
other storage customers. Any such additional services shall be provided on a
fully interruptible basis and at rates agreed to between Shipper and Bay Gas at
the time such services are rendered. Additional withdrawal and/or injections
will be made only to the extent that Shipper has gas in storage to be withdrawn,
or unfilled capacity in the Storage Facilities reserved as part of Shipper’s
FMSQ as stated herein.
     3.5 Gas to be Withdrawn on Termination. Shipper must have all of its gas
withdrawn by the end of the term of this Contract. If at any time service
pursuant to this Contract is canceled or terminated prior to the end of the term
specified herein and Shipper has gas in its then-current Shipper’s Gas Storage
Inventory, Shipper shall be required to withdraw its gas within a **** day
period beginning on the day of termination or Shipper may transfer title of any
volumes of gas in storage to a third party with whom Company has a Storage
Service Agreement, at no charge or expense to Shipper or such third-party,
subject to such third party’s MSQ. If during the **** day period there is an
event of force majeure that prevents Shipper from withdrawing its gas, the ****
period will be extended by term of the force majeure. During this period, this
Contract shall continue in force and effect for the sole purpose of withdrawal
and delivery of and payment for storage services for said gas. If the gas is not
withdrawn or transferred as provided above within the specified time period, Bay
Gas shall take title to such gas not withdrawn.
     3.6 Option to Expand Capacity at Agreed Rates. Upon execution of this
Agreement and prior to the Commencement Date, and subject to the availability of
sufficient existing capacity at the New or Existing Storage Facilities, Shipper
shall have the right, upon written notice to Bay Gas, to expand its subscription
to the services provided for under this Agreement by up to an additional 100% at
the rates, terms and conditions of service provided for hereunder, subject to
the needs of Bay Gas to conduct an open season for the available capacity.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
PERFORMANCE OBLIGATION
     4.1 Firm Service. All Firm service rendered under this Contract shall be
provided to Shipper except in the case of force majeure as described in Bay Gas’
General Terms and Conditions attached as Exhibit “B”. Bay Gas shall not be
obligated to provide capacities in excess of those stated in Section 3.1 of this
Contract.
     4.2 Interruptible Service. All Interruptible service rendered under this
Contract shall be provided to Shipper on a fully interruptible basis as
described in Bay Gas’ General Terms and Conditions attached as Exhibit “B”. Bay
Gas shall not be obligated to provide capacities in excess of those stated in
Article 3.1 of this Contract.
     4.3 Non-Subordination. Pursuant to Article III, Section A, Subsection 1 of
Bay Gas Storage Company’s Statement of Conditions for NGPA Section 311(a)(2) Gas
Storage and Transmission Services, once capacity is made available to Shipper
pursuant to this Agreement, such capacity shall be scheduled, allocated or
curtailed only as set forth in Sections III, B and C of the Statement of
Conditions. Shipper’s firm service shall not be limited or subordinated to any
other form of firm services provided by Bay Gas.
ARTICLE V
POINT(S) OF RECEIPT AND DELIVERY
     5.1 Point(s) of Receipt. The Point(s) of Receipt for all gas to be tendered
by Shipper to Bay Gas for injection into the Storage Facilities shall be as
specified on Exhibit “A”, and the maximum daily quantity of gas which Bay Gas is
obligated to receive from Shipper at each individual Point of Receipt shall not
exceed the maximum stated thereon. Bay Gas agrees pursuant to Article 3.4 above,
to accommodate flow variations requested by Shipper different from those
specified on Exhibit “A” to the extent such variations can be accommodated
without endangering the service to Bay Gas’ other Shippers or the operational
integrity of Bay Gas’ facilities.
     5.2 Point(s) of Delivery. The Point(s) of Delivery for all gas to be
tendered by Bay Gas to Shipper for delivery pursuant to the terms hereof shall
be as specified on Exhibit “A”, and the maximum quantities of gas which Bay Gas
is obligated to deliver to Shipper at each such Point of Delivery shall not
exceed the maximum stated thereon. Bay Gas agrees pursuant to Article 3.4 above,
to accommodate flow variations requested by Shipper different from those
specified on Exhibit “A” to the extent such variations can be accommodated
without endangering the service to Bay Gas’ other Shippers or the operational
integrity of Bay Gas’ facilities.

5



--------------------------------------------------------------------------------



 



     5.3 Addition/Deletion of Point(s) of Receipt or Delivery. Bay Gas and
Shipper may add or delete Point(s) of Receipt or Delivery from time to time by
mutual agreement evidenced by a signed amendment to Exhibit “A”.
ARTICLE VI
TITLE, RISK OF LOSS AND INSURANCE
     6.1 Title. Title to the natural gas stored by Bay Gas and delivered to
Shipper hereunder shall, at all times, be in Shipper’s name. Bay Gas makes no
warranty of title whatsoever. Shipper warrants for itself, its successors and
assigns, that it will have at the time of delivery of gas for storage hereunder
good title or valid right to deliver such gas stored hereunder. Shipper warrants
for itself, its successors and assigns, that the gas it delivers hereunder shall
be free and clear of all liens, encumbrances, or claims whatsoever; and that it
will indemnify Bay Gas and save it harmless from all claims, suits, actions,
damages, costs and expenses arising directly or indirectly from or with respect
to the title to gas tendered to Bay Gas hereunder.
     6.2 No Encumbrance on Stored Gas. Bay Gas covenants that it shall neither
cause nor allow any cloud or encumbrance of any nature to arise by, through or
under Bay Gas with respect to Shipper’s title to any gas tendered to Bay Gas for
storage, and agrees to deliver such gas pursuant to this Agreement free from all
liens and adverse claims arising by, through or under Bay Gas, and that it will
indemnify, protect, and save Shipper harmless from all claims, suits, actions,
damages, costs and expenses arising directly or indirectly from the same.
     6.3 Control and Possession. As between Shipper and Bay Gas: Shipper shall
be in control and possession of the gas prior to delivery to Bay Gas for
injection at the Point(s) of Receipt and after delivery by Bay Gas to Shipper at
the Point(s) of Delivery, and shall indemnify and hold Bay Gas harmless from any
damage or injury caused thereby except for damages and injuries caused by the
sole negligence of Bay Gas; and, Bay Gas shall be in control and possession of
the gas after the receipt of the same for injection at the Point(s) of Receipt
and until delivery by Bay Gas to Shipper at the Point(s) of Delivery, and shall
indemnify and hold Shipper harmless from any damage or injury caused thereby,
except for damages and injuries caused by the sole negligence of Shipper. The
risk of loss for all gas injected into, stored in and withdrawn from the Storage
Facilities shall be and remain with the Party having control and possession of
the gas as herein provided.
     6.4 Insurance. Bay Gas will obtain and maintain during the Primary and any
subsequent Term of this Agreement, at Bay Gas’ sole cost and expense, insurance
that will cover, among other things, risk of loss of Shipper’s natural gas held
in storage in the New or Existing Storage Facilities. Such gas loss insurance,
which will be for the

6



--------------------------------------------------------------------------------



 



benefit of Shipper, will be written on insurance industry standard forms
reflecting usual and customary terms applicable to gas storage loss insurance
coverage, and will cover the market value of Shipper’s natural gas inventory in
storage. That value, unless otherwise agreed to by the Parties, currently based
on the first of the month FGT Zone 3 as published in Platts Gas Daily or, its
successor publication, plus transportation to the Storage Facilities will be
adjusted from time to time to reflect then-current inventory valuations. Shipper
will have no obligation to commence its obligations (including without
limitation payment of the demand charges) under this Agreement until Shipper has
received from Bay Gas evidence that Shipper is a named insured or assured under
a policy containing substantially the terms of insurance provided herein.
Bay Gas agrees that, promptly upon identifying the insurance underwriter(s) that
will provide the referenced insurance coverage, it will inform Shipper of the
identity of such underwriter(s). Bay Gas further agrees that it will provide to
Shipper, promptly upon receipt thereof, a copy of each insurance certificate
evidencing proof of coverage and the value of inventory so covered.
ARTICLE VII
TERM
Primary Term; Renewal. Subject to termination in accordance with the provisions
of ARTICLE I or ARTICLE II:

  (a)   this Contract shall be binding between the Parties as of its date of
execution, and shall be effective with respect to services rendered as of the
Commencement Date; and     (b)   upon the occurrence of the Commencement Date,
this Contract shall continue in full force and effect for a period of five
(5) years (“Primary Term”).

Following the Primary Term this Contract shall continue from year to year unless
terminated on the anniversary date of the Commencement Date of any year by
either Party upon not less than one-hundred eighty (180) days written notice
prior to the anniversary date of such Commencement Date. Upon the provision of
any such notice by Bay Gas to Shipper, and within thirty days of Shipper’s
receipt thereof, Shipper shall have a right to notify Bay Gas, in writing, of
Shipper’s desire to renew this Contract. Upon Bay Gas’ receipt of such notice,
Bay Gas agrees to negotiate with Shipper, in good faith and on an exclusive
basis, for a period of **** days, regarding the terms and conditions of such
renewal. If Bay Gas and Shipper are unable to reach agreement on the terms of
Contract renewal within such **** day period then this Contract, and the parties
obligations hereunder, shall terminate upon the expiration of such period, but
no earlier than the expiration of the Primary Term or the anniversary date of
the Commencement Date for any extension.

7



--------------------------------------------------------------------------------



 



ARTICLE VIII
DEFAULT AND TERMINATION
     8.1 Default and Termination. If (a) either Party hereto shall fail to
perform any of the material covenants or obligations imposed upon it by virtue
of this Contract (except where such failure shall be excused under any of the
provisions of this Agreement by the other Party’s failure to perform or except
where other termination remedies have been established under this Agreement), or
(b) in the event the Company invokes force majeure and such force majeure is not
corrected within **** days of the notice of such force majeure, then in such
event the other Party may, at its option, terminate this Contract by proceeding
as follows: the Party not in default shall cause a written notice to be served
upon the Party in default, stating specifically the cause for terminating this
Contract and declaring it to be the intention of the Party giving the notice to
terminate the same; whereupon, the Party in default shall have thirty (30) days
after receipt of the aforesaid notice within which to remedy or remove the cause
or causes of default stated in the notice of termination and if, within said
period of thirty (30) days, the Party in default does so remedy and remove such
cause or causes, and fully indemnifies the Party not in breach for any direct
damages actually incurred as the proximate result of said breach, then such
notice shall be nullified and this Contract shall continue in full force and
effect. In the event the Party in default does not so remedy and remove the
cause or causes of default, or does not fully indemnify the Party giving the
notice for such Party’s actual direct damages proximately resulting from such
breach within said period of thirty (30) days, then this Contract shall
terminate after the expiration of said period and the Party not in default shall
have the right to seek recovery of its actual damages as provided by law;
provided, however, that if such default be remedied but no indemnification
therefor has been made due to a bona fide dispute between the Parties as to the
amount thereof, then this Contract shall not terminate, but the Party not in
default shall have the right to seek recovery of its actual damages as provided
by law. Notwithstanding any provision to the contrary in the Statement of
Conditions or the General Terms and Conditions, any termination for breach of
this Contract shall be carried out strictly in accordance with this section.
     8.2 Prejudice. Any cancellation of this Contract pursuant to the provisions
of this Article IX shall be without prejudice to the right of the Party not in
default to collect any amounts then due it and without waiver of any other
remedy or performance to which the Party not in default may be entitled.
     8.3 Survivability. Upon cancellation or termination of this Contract,
Section X, Paragraph D of the General Terms and Conditions attached hereto as
Exhibit “B”, which provides each Party the right to examine the books, records
and charts of the other Party, as they relate to this Contract, shall survive
for a period of two years from the date of cancellation or termination.

8



--------------------------------------------------------------------------------



 



ARTICLE IX
RATES
     9.1 Storage Charges. In accordance with the billing procedures described in
the General Terms and Conditions, attached as Exhibit “B”, Shipper shall pay to
Bay Gas during the Primary Term and any subsequent term, except a term resulting
from Shipper exercising the ROFR detailed above, of the Contract the following,
and only the following, charges for services hereunder:

  (a)   Firm Services Monthly Demand Charge — **** per MMBtu of Shipper’s FMSQ
for each month of the Primary Term of the Contract;     (b)   Injection and
Withdrawal Charges — **** per MMBtu of gas received by Bay Gas for injection
into storage hereunder (excluding gas retained by Bay Gas as fuel) (“Injection
Charge”) and **** for each MMBtu of gas delivered by Bay Gas to Shipper
hereunder (“Withdrawal Charge”).     (c)   Fuel Charge — Bay Gas shall retain
**** of all volumes of gas scheduled by Shipper for injection at the Storage
Facilities. The remaining **** shall be applied to computing compliance with the
FMSQ and computing the amount of Shipper’s Gas Storage Inventory.

     9.2 Suspension of Payments. In the event that Bay Gas is, due to an event
of force majeure as defined in the General Terms and Conditions attached as
Exhibit “B” unable to provide storage services, or a portion thereof, under this
Contract, or Bay Gas curtails firm deliveries to Shipper in any other
circumstances, then the obligation of Shipper to make payment hereunder for such
unavailable services, or a portion thereof, shall thereafter be suspended, to
the extent of the unavailable services, until such service is again made
available hereunder. Company agrees, to the maximum extent possible, to provide
notice to Shipper of any planned maintenance and to conduct any maintenance
activities at times that will cause the least disruption of service hereunder.
     9.3 Payment Exceptions. Shipper shall be exempted from the advance payment
of all applicable state and federal filing, reporting and application fees
incurred by Company as described in the last sentence of Section IV,
subparagraph A of the General Terms and Conditions attached as Exhibit “B”.
ARTICLE X
TAXES
     Payment of Taxes. Shipper agrees to pay Bay Gas, by way of reimbursement,
within twenty (20) days of receipt of an invoice for same:

9



--------------------------------------------------------------------------------



 



  (a)   all taxes charged to Bay Gas after the Commencement Date hereof with
respect to the quantities of gas stored hereunder. Bay Gas agrees to pass
through to Shipper in its monthly billings any savings resulting from decreases
in existing taxes which may be made after the effective date hereof, with
respect to the quantities of gas stored hereunder. In the event that any
additional taxes or increases in taxes are imposed and, should Bay Gas elect not
to challenge the same, then Shipper shall be subrogated to Bay Gas’ rights to
challenge the same. In no event shall Shipper be required to pay any tax in a
greater amount than attributable to the quantities of its gas stored hereunder.
    (b)   Except as expressly provided in Section 10(a) above, Shipper shall
have no liability for any taxes assessed against Bay Gas.

ARTICLE XI
NOTICES
     11.1 Notices. Whenever any notice, request, demand, statement, nomination
or payment is required or permitted to be given under any provision of this
Contract, unless expressly provided otherwise, such shall be in writing, signed
by or on behalf of the person giving the same, and shall be deemed to have been
given and received upon the actual receipt thereof (including the receipt of a
telecopy or facsimile of such notice) at the address of the Parties as follows:

     
Notices and Contract Matters:
   
 
   
Bay Gas:
  Contact
Bay Gas Storage Company, Ltd.
  Greg Welch /David Hayden
Post Office Box 1368
  Telephone: (251) 450-4749
Mobile, Alabama 36633
  Fax: (251) 476-8292
 
   
Shipper:
  Contact:
Progress Energy Florida
  Attn: Contract Administration
410 S. Wilmington St. PEB 16CA
  Telephone: 919-546-5164
Raleigh, NC 27601
  Fax: 919-546-3258
 
   
Invoices:
   
Bay Gas:
  Contact
Bay Gas Storage Company, Ltd.
  Greg Welch / David Hayden
Post Office Box 1368
  Telephone: (251) 450-4749

10



--------------------------------------------------------------------------------



 



     
Mobile, Alabama 36633
  Fax: (251) 476-8292
 
   
Shipper:
  Contact:
Progress Energy Florida
  Attn: Back Office
410 S. Wilmington St. PEB 10A
  Telephone: (919) 546-7518
Raleigh, NC 27601
  Fax: (919) 546-3258
 
    Delivery Notifications, Nominations:
Bay Gas:
  Contact
Bay Gas Storage Company, Ltd.
  David Hayden/Brandy Clark
Post Office Box 1368
  Telephone: (251) 450-4746
Mobile, Alabama 36633
  Fax: (251) 476-8292
 
  Nights/Weekends:
 
  Fax :
 
   
Shipper:
  Contact:
Progress Energy Florida
  Attn: Front Office
410 S. Wilmington St. PEB 10A
  Telephone: (919) 546-3252
Raleigh, NC 27601
  Fax: (919) 546-2922

     11.2 Confirmation in Writing. Operating communications made by telephone or
other mutually agreeable means shall be confirmed in writing or by telecopy
within two (2) hours following same if confirmation is requested by either
Party. To facilitate such operating communications on a daily basis, lists of
names, telephone and telecopy numbers of appropriate operating personnel shall
be exchanged by and between Bay Gas and Shipper before commencement of service
under this Contract. Such lists shall be updated from time to time.
     11.3 Revisions. Either Party may revise its addresses by giving notice in
accordance herewith, designating in such writing the new address of such Party.
ARTICLE XII
NOMINATIONS
     12.1 Nominations. Bay Gas shall accept intra-day nominations until 10:00 AM
central clock time. Scheduled quantities resulting from such intra-day
nominations will be effective at 5:00 PM that day. Such intra-day nominations
from firm Shippers will bump any previously scheduled interruptible quantity.
After the 10:00 AM deadline, Bay Gas shall continue to accept intra-day
nominations until 5:00 PM. Scheduled quantities resulting from such intra-day
nominations will be effective at 9:00 PM. Bumping of previously scheduled
interruptible quantities is not allowed for such nominations.

11



--------------------------------------------------------------------------------



 



     12.2 Availability. Bay Gas will maintain personnel and equipment available
to receive and act upon nomination changes and confirmations twenty-four
(24) hours per day, seven (7) days a week.
     12.3 Written Confirmations. Written nominations and confirmations of verbal
nominations will be made on the nomination form attached hereto as Exhibit “D”.
     12.4 Failure to Receive. In the event that Bay Gas fails to obtain
confirmation from Shipper’s transportation service of Shipper’s nomination, Bay
Gas shall notify Shipper of such failure as soon as practicable.
ARTICLE XIII
GENERAL TERMS AND CONDITIONS;
STATEMENT OF CONDITIONS FOR GAS STORAGE
     The following are hereby incorporated herein and made a part of this
Contract as if fully set forth herein: (a) the General Terms and Conditions
attached hereto as Exhibit “B” (the “General Terms and Conditions”); and the
Statement of Conditions for NGPA Section 311(a)(2) Gas Storage Services attached
hereto as Exhibit “C” (the “Statement of Conditions”). In the event of any
conflict or inconsistency between the terms hereof and the General Terms and
Conditions or the Statement of Conditions, such conflict or inconsistency shall
be resolved in favor of the terms hereof (it being the intent of this Agreement
that the foregoing language is an exception to the provisions of Article X of
the Statement of Conditions).
ARTICLE XIV
MISCELLANEOUS
     14.1 Amendment. Neither this Contract nor any provisions hereof may be
amended, changed, modified or supplemented except by an agreement in writing,
duly executed by the Parties.
     14.2 Assignment. Either Party may assign its rights, titles or interests
hereunder to any individual, bank, trustee, company or corporation (“Lender”) as
security for any note, notes, bonds or other obligations or securities of such
assignor. In the event of such assignment by Bay Gas, Shipper shall execute an
assignment consent substantially in the form as attached hereto as Exhibit “E,
as well as cause to be delivered to Bay Gas an opinion of counsel of Shipper to
the effect that the Contract has been duly authorized, executed and delivered by
Shipper and is enforceable against Shipper in accordance with its terms. Shipper
shall provide such financial information to the Lender which is the assignee of
Bay Gas as may be reasonably requested by Bay Gas and which may be required
under this Agreement. Except as specified in the first sentence of this
Article 15.2, no assignment shall be made without

12



--------------------------------------------------------------------------------



 



the written consent of the other Party hereto, which consent shall not be
unreasonably withheld; provided, however, that either Party shall be entitled to
assign its rights hereunder to an affiliate without the prior written consent of
the other Party so long as such affiliate meets the creditworthiness provisions
applicable to this Agreement. No assignment provided for hereunder shall in any
way operate to enlarge, alter or change any obligation of the other Party hereto
nor shall the assignee be relieved of its obligations hereunder without the
express written consent of the non-assigning Party.
     14.3 Invalid Provision. In the event one or more of the provisions
contained herein shall be held to be invalid, illegal, or unenforceable in any
respect as determined by a court of competent jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other provision hereof and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein, provided that the deletion of such
invalid, illegal or unenforceable provision does not materially change the
intended nature and risk of the services provided hereunder.
     14.4 Regulatory Approvals. This Contract shall be subject to the approval
of any Federal or State regulatory agency with appropriate jurisdiction in
accordance with Article 1.2.
     14.5 Creditworthiness. Shipper agrees it shall have a rating on its senior
long-term debt of “BBB-“ or better as rated by Standard & Poor’s Ratings Group,
or a rating on its senior long-term debt of Baa3 by Moody’s, or a BBB- rating on
its senior long-term debt from Fitch rating services. If at any point Shipper
does not meet any of the requirements of the preceding sentence, Shipper shall
provide a payment guarantee from an affiliate with a rating on its senior
long-term debt of “BBB-“ or better as rated by Standard & Poor’s Ratings Group,
or Baa3 by Moody’s, or BBB- by Fitch rating services, or in accordance with
Section XVI of the General Terms and Conditions, furnish good and sufficient
security, which may include an acceptable standby letter of credit, a prepayment
deposit or other security as commercially reasonable.
     14.6 Entire Agreement. This Agreement and the exhibits attached hereto
contain the entire agreement between the Parties and there are no
representations, understandings or agreements, oral or written, between the
Parties which are not included herein.
     14.7 Governing Law. As to all matters of construction and interpretation,
this Contract shall be interpreted, construed and governed by the laws of the
State of Alabama, excluding any conflict of laws rule which would direct the
application of the law of another jurisdiction.
     14.8 Confidentiality. The Parties agree to hold the terms of this Agreement
in confidence and not to disclose either the existence of this Agreement or any
of the terms hereof to any other person, business or governmental entity without
the prior written consent of the other Party, such consent shall not be
unreasonably withheld, except to the extent that such disclosure may be required
by law, in which case the

13



--------------------------------------------------------------------------------



 



Party subject to such obligation shall provide prompt notice of such obligation
to the other Party.
     IN WITNESS WHEREOF, the Parties have executed, or caused to have executed,
this Contract in one or more copies or counterparts, each of which shall
constitute and be an original of this Contract effective between the Parties as
of the later of the dates set forth below.

                          BAY GAS:  
 
                WITNESS:       BAY GAS STORAGE COMPANY, LTD.         By MGS
Storage Services, Inc., its managing general partner
 
               
/s/ Brandy Clark
      By:   /s/ Greg Welch    
 
               
 
      Its:   President    
 
                        Date: 4/19/06
 
                        SHIPPER:
 
                WITNESS:       Florida Power Corporation         d/b/a Progress
Energy Florida, Inc.
 
               
/s/ Rick Rhodes
      By:   [Illegible]    
 
               
 
      Its:   Vice President    
 
                        Date: 4/13/06

14



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO STORAGE AGREEMENT FPEF-08 (“CONTRACT”) BETWEEN BAY GAS
STORAGE COMPANY, LTD. AND PROGRESS ENERGY FLORIDA

          FMDIQ POINT(S) OF RECEIPT   (MMBtus)
Interconnection between the Storage
Facilities and the pipeline facilities of
FGT in Mobile County, Alabama
(Bay Gas Interconnect ID: BG- 1002; FGT DRN: 163885)
  ****
 
   
Interconnection between the Storage
Facilities and the pipeline facilities of
Gulf South Pipeline Company near Whistler, Alabama
(Bay Gas Interconnect #BG – 1008; Gulf South ID: 11817)
  ****

Gas may be scheduled for receipt at the Point of Receipt, in quantities up to
the maximum quantities indicated for such Point in Article I herein for firm
injection, unless otherwise agreed by Bay Gas.

          FMDWQ POINT(S) OF DELIVERY   (MMBtus)
Interconnection between the Storage Facilities and
the pipeline facilities of FGT in Mobile County, Alabama
(Bay Gas Interconnect ID: BG-1002; FGT DRN: 163884)
  ****
 
   
Interconnection between the Storage
Facilities and the pipeline facilities of
Gulf South Pipeline Company near Whistler, Alabama
(Bay Gas Interconnect #BG – 1008; Gulf South ID: 21111)
  ****

Gas may be scheduled for delivery at the Point of Delivery, in quantities up to
the maximum quantities indicated for such Point in Article I herein for firm
withdrawal, unless otherwise agreed by Bay Gas.
Bay Gas agrees to provide gas at the respective pressures required to effectuate
the deliveries into interconnecting facilities set forth above. Shipper shall be
under no obligation to supply to Bay Gas any **** with respect to this Agreement
or the Service Agreement. No ratchets shall apply to the service described in
this Agreement.
Shipper may, from time to time, transfer title of any volumes of gas in storage
to a third party with whom Company has a Storage Service Agreement, at no charge
or expense to Shipper or such third-party, subject to such third party’s MSQ.

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
TO STORAGE AGREEMENT FPEF-08 (“CONTRACT”) BETWEEN BAY GAS
STORAGE COMPANY, LTD. AND PROGRESS ENERGY FLORIDA
GENERAL TERMS AND CONDITIONS
TO
BAY GAS STORAGE COMPANY, LTD.
STORAGE AND TRANSPORTATION SERVICE AGREEMENTS

 



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
TO
BAY GAS STORAGE COMPANY, LTD.’S (“COMPANY”)
STORAGE AND TRANSPORTATION SERVICE AGREEMENTS
CONTENTS

              SECTION   DESCRIPTION   PAGE  
I.
  Definitions     1  
 
           
II.
  Nominations, Balancing And Excess Deliveries     3  
 
           
III.
  Construction of Facilities     7  
 
           
IV.
  Rate Adjustment     7  
 
           
V.
  Regulatory Requirements     8  
 
           
VI.
  Pressures     8  
 
           
VII.
  Measurement     8  
 
           
VIII.
  Measuring Equipment and Testing     9  
 
           
IX.
  Quality     11  
 
           
X.
  Billing, Accounting, Taxes and Reports     11  
 
           
XI.
  Possession and Non-Odorization of Gas     13  
 
           
XII.
  Warranty     14  
 
           
XIII.
  Government Regulations     14  
 
           
XIV.
  Force Majeure     15  
 
           
XV.
  Notices     16  
 
           
XVI.
  Creditworthiness     16  
 
           
XVII.
  Miscellaneous     17  

 



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
SECTION I.
Definitions

A.   The term, “gas”, as used herein, shall mean natural gas as produced in its
natural state that meets the quality standards contained in these General Terms
and Conditions.   B.   The term, “new taxes”, as used herein, shall mean any
tax, license, fee or charge hereafter levied, assessed or made by any
governmental authority on the gas itself or on the act, right or privilege of
producing, severing, gathering, storing, transporting, handling, selling or
delivering gas which is measured by the volume, value, or sales price of the
gas.   C.   The term, “cubic foot of gas”, as used herein, for the purpose of
measurement of the gas delivered hereunder is the amount of gas necessary to
fill a cubic foot of space when the gas is at an absolute pressure of fourteen
and seventy-three hundredths (14.73) pounds per square inch and at a base
temperature of sixty (60) degrees Fahrenheit.   D.   The term, “BTU”, as used
herein, shall mean British Thermal Unit and, where appropriate, the plural
thereof, and the term, “MMBtu”, shall mean one million (1,000,000) BTU.   E.  
The term, “MCF”, as used herein, shall mean one thousand (1,000) cubic feet of
gas.   F.   The term, “day”, as used herein, shall mean a period of twenty-four
(24) consecutive hours beginning and ending at 9:00 a.m., Central Clock Time.  
G.   The term, “thermally equivalent”, as used herein, shall mean an equal
amount of heating value, expressed in BTU and measured under the specifications
and conditions contained hereunder.   H.   The term, “month”, as used herein,
shall mean a period beginning on, and including, the first (1st) day of the
calendar month and extending to but not including the first (1st) day of the
following calendar month.   I.   The term, “Storage Service Agreement”, as used
herein, shall mean an agreement for the provision by Company of firm or
interruptible storage services; and the term, “Transportation Service
Agreement”, as used herein, shall mean an agreement for the provision by Company
of firm or interruptible transportation services.

 



--------------------------------------------------------------------------------



 



J.   The term, “Maximum Daily Injection Quantity”, as used herein, shall mean
the maximum volume of gas that Company will accept for injection into storage
for Shipper in any one day, as provided for in the Storage Service Agreement.  
K.   The term, “Maximum Daily Withdrawal Quantity”, as used herein, shall mean
the maximum volume of gas that Company will deliver from storage for Shipper in
any one day, as provided for in the Storage Service Agreement.   L.   The term,
“Maximum Storage Quantity”, as used herein, shall mean the maximum volume of gas
that Company will store for Shipper at any one time, as provided for in the
Storage Service Agreement.   M.   The term, “Maximum Daily Transportation
Quantity”, as used herein, shall mean the maximum volume of gas that Company
will take delivery of, and transport for redelivery, in any one day, as provided
for in the Transportation Service Agreement.   N.   The term, “Point(s) of
Receipt”, as used herein, shall mean the point at which Shipper delivers to
Company certain quantities of gas for injection into storage or for transport to
a Point(s) of Delivery.   O.   The term, “Point(s) of Delivery”, as used herein,
shall mean the point at which Company delivers to Shipper certain quantities of
gas that have been withdrawn from storage or transported from a Point(s) of
Receipt.   P.   The term, “processed gas”, as used herein, shall mean natural
gas from which gas liquids have been extracted.   Q.   The term, “Unit Rate”, as
used herein, shall be defined for interruptible storage service Shippers as
follows:       Unit Rate = {[ MDC x IMSQ x (12 or PT if < 12)] + Rev.} / IMSQ)  
    Where:

     
“MDC”
  equals the Monthly Demand Charge
“IMSQ”
  equals the Interruptible Maximum Storage Quantity
“PT”
  equals the Primary Term of the Agreement
“REV”
  equals all other storage revenues excluding Fuel Charges assessed for
interruptible services for the last 12 billed months

R.   The term, “work day” or “working day”, as used herein, shall mean the days

2



--------------------------------------------------------------------------------



 



    Monday through Friday, inclusive, but excluding any federal holidays.

SECTION II.
Nominations, Balancing and Excess Deliveries

A.   Nominations. Shipper shall furnish to Company a nomination on a form
acceptable to Company. All quantities shall be expressed in MMBtu per Day and
shall separately state Points of Receipt, Points of Delivery or Points of
Redelivery.

  1.   Shipper must deliver the nominations to Company by 11:30 A.M. Central
Clock Time the working day prior to gas flow. Shipper may submit nominations
after such deadline up to 1:00 P.M. Central Clock Time for the upcoming gas day.
However, if acceptance of Shipper’s nomination submitted between 11:30 and 1:00
P.M. Central Clock Time would exceed Shipper’s Maximum Daily Injection Quantity
or Maximum Daily Withdrawal Quantity or Maximum Storage Quantity or Maximum
Daily Transportation Quantity, or would cause interruption of another shipper’s
scheduled service, then such nomination will be accepted or rejected by Company
at Company’s sole discretion.     2.   Shipper may submit, and Company will
accept, nominations after 1:00 P.M. for the upcoming gas day or during the
current gas day on a best efforts basis. If acceptance of Shipper’s nomination
for service would exceed Shipper’s Maximum Daily Injection Quantity or Maximum
Daily Withdrawal Quantity or Maximum Storage Quantity or Maximum Daily
Transportation Quantity, or would cause interruption of another shipper’s
scheduled service, then such nomination will be accepted or rejected at
Company’s sole discretion.     3.   Nominations made in accordance with this
Section II A shall not become effective until Company has confirmed the
nominated storage receipts (injections) and deliveries (withdrawals), or
transportation deliveries and redeliveries, with upstream and downstream
parties. Shipper shall designate the appropriate person(s) with authority to
confirm nominations and to resolve allocation issues on a 24-hour-basis.     4.
  The parties intend that the volumes of gas received or delivered or
redelivered will be equal to the confirmed nominations. To the extent that gas
quantities actually received or delivered or redelivered may be greater than or
less than the confirmed nominations, the parties intend that such variance will
be treated in accordance with an Accounting Allocation

3



--------------------------------------------------------------------------------



 



      Agreement entered into between the parties.     5.   Company shall not be
obligated, during any hour, to receive or to deliver or to redeliver a total
volume of gas in excess of one twenty-fourth (1/24th) of the lesser of
(a) Shipper’s aggregate Maximum Daily Injection Quantity or Maximum Daily
Withdrawal Quantity, or Maximum Daily Transportation Quantity or (b) Shipper’s
accepted nomination volumes. The parties intend that from time to time Shipper
and Company may mutually agree to a flow rate above or below a uniform hourly
rate.

B.   Balancing. Company will accept for storage injection or deliver for
withdrawal, or for transportation delivery and redelivery, on a daily basis,
volumes thermally equivalent to volumes nominated and scheduled, less
appropriate compressor fuel and lost-and-unaccounted-for gas (collectively
called “Company Use”) charges, unless otherwise mutually agreed to in writing.
All imbalances between actual and nominated injection volumes or withdrawal
volumes, or between delivery volumes and redelivery volumes, shall be treated as
imbalance under, and received in accordance with, the Storage or Transportation
Service Agreement(s) under which the gas in question is delivered to or from the
storage or transportation facilities. Gas delivered to Company for withdrawal or
redelivery hereunder on each day shall be at constant uniform rates as
practicable throughout such day.

  1.   If Shipper is advised by any upstream third party of the need to reduce
or suspend deliveries of gas scheduled for delivery to or from storage, or for
transportation delivery and redelivery, Shipper shall immediately notify Company
orally, and shall confirm such notification in writing, of such reduction or
suspension.     2.   Nothing in this Section II B shall limit Company’s right to
take action as may be required to adjust injections or withdrawals of gas,
including suspending storage services or to adjust deliveries and redeliveries,
including suspending transportation services, in order to alleviate conditions
that threaten the integrity of its system.     3.   In the absence of an
executed Accounting Allocation Agreement between Shipper and Company as
described in Section II A. 4, balancing procedures shall be as specified in this
Section II B. If an Accounting Allocation Agreement is in effect between Shipper
and Company, such Agreement shall take precedence over the provisions specified
in this Section II B.     4.   If there is more than one supply source (whether
at a single or at multiple Points of Receipt or Delivery) nominated to be
received for Storage or Transportation, the nomination will identify how and
which supply

4



--------------------------------------------------------------------------------



 



      source(s) should be allocated by means of a Receipt Pre-Determined
Allocation (“RPDA”) specified in the nomination. In accounting for the volumes
delivered or redelivered by Company, in circumstances where multiple services
are provided at any Point of Delivery or Redelivery, the sequence of volumes
delivered shall be determined by the Delivery Pre-Determined Allocation (“DPDA”)
specified by Shipper in its most recent nomination. The nomination will identify
which supply source(s) should be allocated in the event gas is not or cannot be
delivered or redelivered as nominated.     5.   To the extent feasible, all
volumes received by or delivered to Company at a Point of Receipt or Delivery
shall be allocated in accordance with the confirmed nominations for that point.
In the event the actual volumes received by Company do not equal the confirmed
nominations for that point, any underage or overage will be allocated as
follows:

  (a)   First, in accordance with the effective RPDAs submitted by Shipper (or
Shipper’s suppliers). Shipper agrees that such an allocation is binding on
Shipper.     (b)   Then, if there is no effective RPDA, pro rata to the extent
applicable based on confirmed nominations, as applicable. Shipper agrees that
such an allocation is binding on Shipper.

  6.   To the extent feasible, all volumes delivered or redelivered by Company
at a Point of Delivery or Redelivery shall be allocated in accordance with the
confirmed nominations for that point. In the event the actual volumes delivered
by Company do not equal the confirmed nominations for that point, any underage
or overage will be allocated as follows:

  (a)   First, in accordance with the effective DPDAs submitted by Shipper (or
Shipper’s suppliers). Shipper agrees that such an allocation is binding on
Shipper.     (b)   Then, if there is no effective DPDA, pro rata to the extent
applicable based on confirmed nominations, as applicable. Shipper agrees that
such an allocation is binding on Shipper.

  7.   Each Shipper shall be responsible for ensuring that its suppliers submit
re-Determined Allocations (“PDAs”, which include RPDAs or DPDAs) as provided
herein using a form acceptable to Company. Unless otherwise agreed, all PDAs
must be submitted to Company via facsimile or other agreed upon electronic means
on or before the date the PDA is to be effective. Such PDA shall specify how any
underage or overage from the confirmed nominated volumes should be allocated
among the entities

5



--------------------------------------------------------------------------------



 



      listed on the PDA. Company shall acknowledge receipt and acceptance of the
PDA by returning acknowledgment of the PDA to Shipper via mutually agreeable
means. Company acceptance is contingent on Company being able to administer the
allocation submitted by the Shipper.     8.   To the extent that actual
injections or actual withdrawals, or actual deliveries or actual redeliveries,
for each Shipper do not exactly match confirmed nominations for any day, Company
will attempt to balance any such differences among Company and the upstream or
downstream entities, without impacting Shipper, whenever possible. If an
upstream or downstream entity requires a Balancing Agreement for which any fee
is required, Shipper agrees to reimburse Company for any incurred expenses.

C.   Storage Balance Reconciliation. To the extent Shipper and Company agree, in
writing, that imbalances may be accounted for under the Shipper’s Storage
Service Agreement, and to the extent Shipper has sufficient storage capacity,
Company will issue a formal storage balance notice to Shipper by the 20th of the
month following the injection/withdrawal month (“the Notice Month”), reflecting
the effect of Shipper’s storage balance or any imbalance. Shipper understands
and agrees to contact or cause to be contacted, the parties that deliver
injection volumes to Company, or receive withdrawal volumes from Company, for
the Shipper’s account to confirm any imbalance.       Following the termination
of the Storage Service Agreement, Shipper shall be required to either
(a) transfer title to any volumes of gas in storage to a third party with whom
Company has a Storage Service Agreement, with such transfer to be subject to any
injection conditions or charges applicable to such third party, or (b) withdraw
such volumes from storage within a sixty (60) day balancing period after the
determination by Company that any such volumes exist, or within such longer
period of time mutually agreed upon by Shipper and Company. Shipper agrees that
at the end of the above sixty (60) day balancing period, Company will, for any
storage volumes not withdrawn, take title to such gas and such title is to pass
automatically without cost to Company.   D.   Excess Deliveries. In the event
that Shipper, from time to time, desires to have injected into or withdrawn from
storage, or to have transported, quantities of gas in excess of the Maximum
Daily Injection Quantity or Maximum Daily Withdrawal Quantity, or Maximum Daily
Transportation Quantity, respectively, which Company is obligated to accept or
deliver or redeliver under storage or transportation arrangements for Shipper on
any day under a Storage or Transportation Service Agreement, Shipper may request
injection or withdrawal or transportation of such excess gas, and Company in its
sole discretion may accept or deliver or redeliver all or any part of such gas
subject to the restrictions

6



--------------------------------------------------------------------------------



 



    of these General Terms and Conditions.

SECTION III.
Construction of Facilities
Under no circumstances shall Company be obligated to construct or add facilities
to receive or deliver or redeliver gas under a Storage or Transportation Service
Agreement, or to increase the capacity of Company’s pipeline system or storage
or transportation facilities. Upon Shipper’s written request to evaluate
connections of new facilities, Company will prepare and submit to Shipper a
construction cost estimate. All new or additional facilities that may be
required for the delivery of acceptable gas to Company, or for the delivery or
redelivery of gas to the receiving party or parties will be constructed,
maintained, owned and operated by Company, except as may otherwise be expressly
agreed in writing. The design and installation of all facilities shall be in
accordance with the specifications then used by Company for like or similar
facilities. Shipper shall bear the cost of all such new connections, unless
otherwise mutually agreed.
SECTION IV.
Rate Adjustment

A.   Rates charged for services shall be negotiated between Company and Shipper.
Company reserves the right to seek authorization from the Federal Energy
Regulatory Commission (“FERC”) or other appropriate agency to increase, decrease
or restructure the rates (including market based rates), and Company Use charges
in effect at any time as may be found necessary to assure Company’s right to
charge and collect fair and equitable rates within the meaning of Section 311
(a)(2) of the Natural Gas Policy Act of 1978 (“NGPA”) and the FERC’s rules and
regulations thereunder. Nothing herein contained shall be construed to deny any
Shipper any rights which it may have under FERC rules and regulations, including
the right to participate fully in rate proceedings by intervention or otherwise
to contest changes in rates and Company Use charges in whole or part. In
addition to the rates above, Shipper shall pay in advance all applicable state
and federal filing, reporting and application fees incurred by Company for
providing such services.   B.   Company may at any time provide firm or
interruptible storage services at different rates from the market based rates
approved by the FERC for Company’s NGPA Section 311(a)(2) services. Nothing
herein shall obligate or require, or be construed to obligate or require,
Company to offer or continue such different rates.

7



--------------------------------------------------------------------------------



 



SECTION V.
Regulatory Requirements
Company’s interstate services shall be in accordance with and subject to the
requirements of Section 311(a)(2) of the NGPA and the rules and regulations of
the FERC thereunder. Company’s intrastate services shall be in accordance with
and subject to the laws, rules and regulations of the State of Alabama.
Company agrees to proceed with reasonable diligence during the term of the
Storage or Transportation Service Agreement with the filing for and prosecution
of any authorizations as may be required for the storage or transportation of
the gas hereunder or the rate(s) charged therefore. Company reserves the right
to pursue any necessary regulatory filings with FERC and any other governmental
or regulatory body having jurisdiction in such matter as it deems to be in its
best interest, including the right to file whatever pleadings and motions it
deems desirable. In the event Company has obtained such necessary regulatory
authorization, but the terms and conditions are significantly different than
those terms originally filed with the regulatory agency, or in the event FERC
rejects or modifies Company’s Statement of Conditions for NGPA Section 311(a)(2)
Gas Storage and Transportation Services, as same may be amended by Company from
time to time, Company shall pursue other reasonable options to continue
providing such services or, at Company’s option, shall terminate such services
as provided in Section VII, Right to Terminate Services, of Company’s Statement
of Conditions.
SECTION VI.
Pressures
Company shall operate its storage facilities at pressures which will accommodate
the withdrawal of gas in accordance with Company’s outstanding firm service
storage commitments. Company shall operate its transportation facilities at
pressures which will accommodate the redelivery of gas in accordance with
Company’s outstanding firm service transportation commitments. Shipper shall be
obligated to deliver gas for injection or for transportation, at a pressure
sufficient for Company to transport such gas to and inject into its storage
facility, or to transport such gas for redelivery, recognizing that the amount
of such pressure will vary based on the operation of the Company pipeline.
SECTION VII.
Measurement

A.   The gas received for injection or delivered for withdrawal at the storage
facilities, or delivered or redelivered at the transportation facilities, shall
be measured with

8



--------------------------------------------------------------------------------



 



    meters constructed and installed, and whose computations of volume are made,
in accordance with the provisions of ANSI-API 2530-AGA-3, latest revision as
adopted by Company.   B.   The temperature of the gas shall be determined by a
recording thermometer so installed that it will record the temperature of the
gas flowing through the meters. The average of the record to the nearest one
degree (1o) Fahrenheit, obtained while gas is being delivered, shall be the
applicable flowing gas temperature for the period under consideration. For all
measurement of gas required in this Section, the BTU content per cubic foot
shall be determined for a cubic foot of gas at a temperature of sixty degrees
(60o) Fahrenheit, at an absolute pressure of fourteen and seventy-three
hundredths (14.73) pounds per square inch on a dry basis.   C.   The BTU,
specific gravity, carbon dioxide, and nitrogen content of the gas shall be
determined by the use of an on-line chromatograph or by a chromatographic
analysis of the gas obtained by a continuous sample or spot sampling method. The
results of any sample taken with an on-line chromatograph shall be applied to
the month in which the sample was taken.   D.   Adjustment for the effect of
supercompressibility shall be made according to the provisions of the latest
version of either NX-19 or AGA Committee Report No. 8, as required by Paragraph
A. of this Section and as adopted by Company, for the average conditions of
pressure, flowing temperature, and specific gravity at which the gas was
measured during the period under consideration and with the proportionate values
of carbon dioxide and nitrogen in the gas delivered included in the computation
of the applicable supercompressibility factors.   E.   If at any time during the
term hereof a new method or technique is developed with respect to gas
measurement or the determination of the factors used in such gas measurement,
such new method or technique may be substituted for the gas measurement set
forth in this Section on the date such method or technique is adopted by
Company.

SECTION VIII.
Measuring Equipment and Testing

A.   General. The construction, ownership, operation and maintenance of any
measuring equipment necessary to accomplish the storage receipt of gas for
injection by Company for the account of Shipper and the delivery of gas
withdrawn by Company for the account of Shipper, or the transportation delivery
of gas to Company for the account of Shipper and the redelivery of gas by
Company for the account of shipper shall be the responsibility of Company.

9



--------------------------------------------------------------------------------



 



    Shipper shall at all reasonable times have access to the premises of Company
for inspections, insofar as such premises are connected with any matter or thing
covered hereby. The operation of measuring equipment and changing of charts
shall be done only by the employees or agents of Company.   B.   Testing and
Repair of Equipment.

  1.   Company shall keep its own measuring equipment accurate and in repair,
making periodic tests to verify the condition of meter tubes, orifice plate, and
chart recorder or flow computer. Company agrees to give Shipper(s) seven
(7) calendar days notice prior to such tests of the measuring equipment so that,
if desired, Shipper(s) may have its representative present. Shipper(s) shall
have the right to challenge the accuracy of Company’s equipment, and when
challenged, the equipment shall be tested, calibrated and, if required, repaired
by Company, the cost of such special test to be borne by Company if the
percentage of the inaccuracy is found to be more than two percent (2%), but if
the percentage of inaccuracy is found to be two percent (2%) or less, the cost
of such special test shall be borne by the Shipper(s). If upon any test the
percentage of inaccuracy is found to be in excess of two percent (2%),
registrations thereof shall be corrected for a period extending back to the time
such inaccuracy occurred, if such time is ascertainable, and if not
ascertainable, then back one-half (1/2) of the time elapsed since the last date
of calibration. Any measuring equipment found to be measuring inaccurately by
one percent (1%) or more shall be adjusted at once to read accurately.     2.  
If, for any reason, the meter(s) are out of service or out of repair so that the
amount of gas received or delivered cannot be ascertained or computed from the
readings thereof, the gas received or delivered during the period such meter(s)
are out of service or out of repair shall be estimated and agreed upon by the
parties hereto by the use of the first applicable of the following methods:

  (a)   By comparative utilization of any like check measuring equipment if such
check measuring equipment can be proven and verified to be measuring accurately;
or     (b)   By computing the error if the percentage of error is ascertainable
by calibration, test or mathematical calculation; or     (c)   By estimating the
quantity received or delivered by reference to actual receipts or deliveries
during preceding periods under similar conditions when Company’s measuring
equipment was registering accurately.

10



--------------------------------------------------------------------------------



 



C.   Inspection of Charts and Records. The charts and records from the measuring
equipment shall remain the property of Company and shall be kept on file for a
period of time not less than two (2) years from the end of the calendar year in
which the charts and records were generated or prepared. At any time within such
period, upon written request by Shipper, records or charts from the measuring
equipment, together with calculations therefrom, will be submitted for Shipper’s
inspection and verification subject to return to Company within thirty (30) days
from receipt thereof. All inquiries regarding this Section VIII, including but
not limited to, measurement charts, records or audits of charts and records,
shall be directed to Company.

SECTION IX.
Quality
The gas delivered by either party to the other hereunder shall meet or exceed
the quality specifications of the transporting pipeline which receives or
delivers such gas to the other party hereunder.
SECTION X.
Billing, Accounting, Taxes and Reports

A.   Billings and Payments.

  1.   For the purpose of billing and accounting for the gas delivered
hereunder, the day shall begin at 9:00 a.m. Central Clock Time and extend to
9:00 a.m. the following day, and the month (hereinafter called “billing month”)
shall begin at 9:00 a.m. Central Clock Time on the first (1st) day of the
calendar month and extend to 9:00 a.m. on the first (1st) day of the following
calendar month.     2.   Company shall render to its Shippers, by mail or
facsimile, on or before the first (1st) day of each month an invoice setting
forth the demand charges as applicable. Within ten (10) days from the date of
the invoice, Shipper agrees to make payment to Company by wire transfer to the
AmSouth Bank of Alabama, crediting Company’s account number 83794638 for such
firm demand charges for the account of Shipper at the Delivery Point(s) during
the current month.     3.   On or before the fifteenth (15th) day of each
calendar month, Company shall render or cause to be rendered, by mail or
facsimile, to all Shippers

11



--------------------------------------------------------------------------------



 



      an invoice of the amount due for the preceding month setting forth the
total quantity of gas (1) received by Company from Shipper for injection into
the storage facilities, or delivered by shipper to Company for transportation;
(2) delivered by Company to Shipper for withdrawal from the storage facilities,
or redelivered by Company to Shipper after transportation; (3) gas balance at
the beginning and end of the injection/withdrawal, or transportation, month and
(4) the rates and charges for storage or transportation services hereunder
during such billing month. Billings for volumes transported shall be determined
on a dry basis.     4.   Within ten (10) days from the date of the fifteenth
(15th) day invoice, Shipper shall pay Company the amount due for all gas
injected, withdrawn or stored, or transported, by Company for the account of
Shipper during the injection/withdrawal, or transportation, month. Payments to
Company shall be made either by wire transfer to the AmSouth Bank of Alabama,
crediting Company’s account number 83794638, or by check such that funds are
available to Company on or before the tenth (10th) day after the date of the
invoice. If rendering of an invoice by Company is delayed after the fifteenth
day of the month, then the time of payment shall be extended accordingly unless
Shipper is responsible for such delay.

B.   Late Payment. In the event Shipper shall fail to pay any amount due Company
when the same is due, Company shall have the option of accruing interest at a
varying rate per annum (based on a year of 365 or 366 days, as the case may be)
which shall be one hundred fifteen percent (115%) of the prime rate charged by
the AmSouth Bank of Alabama to its largest and most creditworthy commercial
borrowers on ninety (90) day commercial loans (but in no event greater than the
maximum rate of interest permitted by law) with adjustments in such rate, for
any period during which the same shall be overdue, such interest to be paid when
the amount past due is paid. Shipper shall not be required to pay interest on
any amount billed which is in good faith disputed in writing by Shipper and is
ultimately determined to be in error; provided, however, interest shall be due
if such amount billed is found not to be in error. If a portion of an invoice is
disputed, Shipper shall pay when due the portion of the invoice not in dispute.
If such failure to pay continues for thirty (30) days after the payment due
date, Company may suspend deliveries of gas, subject to Company providing
forty-eight (48) hours written notice, during normal working hours, of such
intention to suspend deliveries; provided, however, that if Shipper, in good
faith, disputes the amount of any such bill or part thereof and pays to Company
such amounts as Shipper concedes to be correct, conditioned upon the payment of
any amounts ultimately found due upon such bills after a final determination,
then Company shall not be entitled to suspend further delivery due to failure to
pay such bills. In the event Shipper’s financial position significantly
deteriorates from that on the execution date of the Storage or Transportation
Service Agreement,

12



--------------------------------------------------------------------------------



 



    advance cash payments or acceptable security (including but not limited to
an irrevocable letter of credit from a financial institution in an amount
acceptable to Company) shall be given by Shipper upon demand of Company. Company
may, without waiving any other rights or remedies it may have, withhold further
delivery until such payment is received. In the event Company pursues collection
on late payment, Shipper shall be liable for all expenses and costs, including
court costs and attorneys’ fees, incurred as a result of such failure to pay on
time.   C.   Tax Reimbursement. Shipper agrees to reimburse Company for all new
taxes (federal, state, local or other) that may be levied upon or paid by
Company, with respect to the services performed hereunder.   D.   Examination of
Books, Records and Charts. Each party shall have the right during reasonable
working hours to examine the books, records and charts of the other party to the
extent necessary to verify the accuracy of any statement, payment calculations
or determinations made pursuant to the provisions contained herein. If any such
examination shall reveal, or if either party shall discover, any error in its
own or the other party’s statements, payment calculations or determinations,
then proper adjustment and correction thereof shall be made as promptly as
practicable thereafter. The accuracy of any statement, payment calculations or
determinations made pursuant to the provisions contained herein shall be
conclusively presumed to be correct after two (2) years from the end of the
calendar year in which the charts and records were generated or prepared if not
challenged in writing prior thereto.

SECTION XI.
Possession and Non-Odorization of Gas
As between Shipper and Company, Shipper shall be in exclusive control and
possession of the gas deliverable and responsible for any damage or injury
caused thereby until the same shall have been received by Company for injection
at the storage facilities, or until delivered at the transportation facilities,
and after delivery of the gas for the account of Shipper for withdrawal at the
storage facilities, or after redelivery for the account of Shipper at the
transportation facilities. After delivery of gas for injection or transportation
by Shipper to Company, and until delivery by Company to Shipper or Shipper’s
designee upon withdrawal or until redelivery after transportation, Company shall
be in exclusive control and possession thereof and responsible for any injury or
damage caused thereby. Neither Company nor Shipper assumes any obligation to
odorize any gas delivered to the other.

13



--------------------------------------------------------------------------------



 



SECTION XII.
Warranty
Shipper warrants that it will have and maintain good and marketable title or the
right to deliver for a third party owning good and marketable title all gas
tendered for injection, storage and withdrawal under a Storage Service
Agreement, and all gas delivered for transportation under a Transportation
Service Agreement, and that such gas shall be free and clear of all liens and
adverse claims; and each party agrees, with respect to the gas delivered by it,
to indemnify the other against all suits, actions, debts, accounts, damages,
costs (including attorney’s fees), losses and expenses arising from or out of
any adverse claims of any and all persons to or against said gas.
SECTION XIII.
Government Regulations

A.   All of the provisions of any Storage or Transportation Service Agreement
are hereby expressly made subject to all present and future applicable federal
or state laws, orders, rules and regulations of governmental authorities having
jurisdiction. Except as otherwise provided herein, in the event any provision of
a Storage or Transportation Service Agreement or of these General Terms and
Conditions is found to be inconsistent with or contrary to any such law, order,
rule or regulation, the latter shall be deemed to control, and the Storage or
Transportation Service Agreement and these General Terms and Conditions, to the
extent possible, shall be regarded as modified accordingly and as so modified
shall continue in full force and effect.   B.   The parties hereto recognize
that a Storage or Transportation Service Agreement has been entered into by
Company in the good faith understanding that all acts, obligations and services
performed by Company hereunder, and the charges therefore, are exempt from the
regulation of FERC or any successor federal governmental authority, except as
presently provided by Section 311(a)(2) of the NGPA and FERC’s relevant
regulations thereunder. Company reserves the right to terminate a Storage or
Transportation Service Agreement immediately if, in the opinion of counsel for
Company, any act shall occur or be seriously threatened which is in any way
inconsistent with such understanding.   C.   Equal Employment Opportunity.
Company and Shipper agree to comply with any and all applicable executive orders
and acts pertaining to equal employment opportunity.

14



--------------------------------------------------------------------------------



 



SECTION XIV.
Force Majeure

A.   In the event of either party being rendered unable, wholly or in part, by
reason of force majeure to carry out its obligations under any Storage or
Transportation Service Agreement (other than the obligation to make payment of
amounts due hereunder), it is agreed that such party shall give notice and
reasonably full particulars of such force majeure, in writing or by facsimile,
to the other party within a reasonable time after the occurrence of the cause
relied on, and the obligations of the party giving such notice, so far as they
are affected by such force majeure, shall be suspended during the continuance of
any inability so caused, but for no longer period, and such cause shall, so far
as possible, be remedied with all reasonable dispatch.   B.   The term, “force
majeure,” as employed herein shall mean acts of God; strikes, lockouts, or other
industrial disturbances; conditions arising from a change in governmental laws,
orders, rules or regulations; acts of public enemy; wars; blockades;
insurrections; riots; epidemics; landslides; lightning; earthquakes; fires;
storms; floods; washouts; arrests and restraints of governments and people;
civil disturbances; explosions; breakage or accident to machinery or lines of
pipe; the necessity for making repairs, tests or alterations to machinery or
lines of pipe; freezing of wells or lines of pipe; partial or entire failure of
wells, processing or gasification and gas manufacturing facilities; and any
other causes, whether of the kind herein enumerated or otherwise, not within the
control of the party claiming suspension, and which by the exercise of due
diligence, such party is unable to prevent or overcome. Such term shall likewise
include: (a) those instances where either Company or Shipper is required to
obtain servitudes, rights-of-way, grants, permits or licenses to enable such
party to fulfill its obligations under a Storage or Transportation Service
Agreement; the inability of such party in acquiring, at reasonable costs, and
after the exercise of reasonable diligence, such servitudes, rights-of-way,
grants, permits or licenses, and (b) those instances where either Company or
Shipper is required to furnish materials and supplies for the purpose of
constructing or maintaining facilities or is required to secure permits or
permissions from any governmental agency to enable such party to fulfill its
obligations under a Storage or Transportation Service Agreement; the inability
of such party to acquire, or the delays on the part of such party in acquiring,
at reasonable costs, and after the exercise of reasonable diligence, such
materials and supplies, permits and permissions. Force majeure shall not include
failure of gas supply due to pricing considerations.   C.   It is understood and
agreed that the settlement of strikes or lockouts shall be entirely within the
discretion of the party having the difficulty, and that the above

15



--------------------------------------------------------------------------------



 



    requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of the opposing party when such course is inadvisable in the
discretion of the party having the difficulty.

SECTION XV.
Notices
Except as herein otherwise provided, any communication, notice, request, demand,
statement or bill provided for in a Storage or Transportation Service Agreement
which any party may desire to give to any other party shall be made in writing
and mailed by first class mail to the post office address of the party intended
to receive the same, as the case may be, at the addresses each respective party
shall designate in the Storage or Transportation Service Agreement or change by
subsequent formal written notice to the other. Routine communications, including
monthly statements and payments, may be mailed by either certified or ordinary
first class mail.
SECTION XVI.
Creditworthiness
Neither the Company nor the Shipper shall be required to commence service or
continue with service, subject to the following timing provisions, to continue
under this Storage or Transportation Service Agreement if either the Shipper or
the Company (a) is or has become insolvent; (b) has applied for bankruptcy under
Chapter 11 of the Bankruptcy Code, or which is subject to similar proceedings
under state or federal law; or no longer meets the credit worthiness standards
specified in Section 14.5 of the Agreement or (c) when requested by the
non-affected party to demonstrate creditworthiness, fails to do so in requesting
party’s reasonable judgment, in light of previous payment or performance
experience and the prudent credit analysis of information available; provided,
however, if the Shipper is the affected party and is receiving service they
shall continue to receive service for a period of fifteen (15) days after
written notice by Company of any such circumstance, and shall continue
thereafter to receive service if, within such fifteen (15) day notice period,
such Shipper (a) deposits with Company and maintains, on account, an amount
which would be due for three (3) months service at the full Maximum Daily
Withdrawal Quantity, or the full Maximum Daily Transportation Quantity,
including an amount of the current gas imbalance plus, an amount equal to the
three (3) highest cashout payments, if any, incurred during the previous twelve
months, or (b) furnishes good and sufficient security, which may include an
acceptable standby letter of credit, or monthly prepayment agreement or other
security as reasonably determined by Company, of a continuing nature and in an
amount equal to such amounts which would be due for service. If such payment on

16



--------------------------------------------------------------------------------



 



account or payment security is not received within such fifteen (15) day notice
period, Company may, without waiving any rights or remedies it may have, suspend
further service for a period of ten (10) days. If such payment on account or a
payment security is not received within such ten (10) day suspension period,
then Company shall no longer be obligated to continue to provide service to such
Shipper. Further, if such payment on account or a payment security is not
received within sixty (60) days after the end of such suspension period, Company
may terminate its obligations to provide service under all agreements between
Shipper and Company, which termination shall not affect any of Company’s claims
or remedies it may have under any Storage or Transportation Service Agreement.
If the Company is the affected party and is providing service, Shipper will only
be obligated to continue service for a period of fifteen (15) days after written
notice by Company of any such circumstance but may opt to continue service
beyond fifteen (15) days at their sole discretion.
SECTION XVII.
Miscellaneous

A.   Headings and Subheadings. The headings and subheadings contained in the
Storage or Transportation Service Agreement are used solely for convenience and
do not constitute a part of the Storage or Transportation Service Agreement
between the parties hereto, nor should they be used to aid in any manner in
construing the Storage or Transportation Service Agreement.   B.   Successors
and Assigns. The Storage or Transportation Service Agreement shall be binding
upon and inure to the benefit of the respective successors and assigns of the
parties hereto, but no assignment shall relieve any party of its obligations
hereunder unless such party is expressly released in writing from said
obligations by the party to which it is obligated.   C.   Entire Agreement. The
Storage or Transportation Service Agreement, the Statement of Conditions for
NGPA Section 311(a)(2) for Gas Storage and Transportation Services, and these
General Terms and Conditions constitute the entire agreement of the parties
hereto as to the matters contained herein, and there are no oral promises,
agreements or warranties affecting same.   D.   Non-Waiver. The waiver of any
default or right to require performance under a Storage or Transportation
Service Agreement shall not operate as a waiver of any future default or right
to require performance, whether of like or different character or nature.   E.  
Jurisdiction and Venue. The parties agree that a Storage or Transportation
Service Agreement shall be governed by and construed in accordance with the laws
of the State of Alabama, excluding any conflicts of law, rule or principle that

17



--------------------------------------------------------------------------------



 



    might refer such construction to the laws of another state and that venue
shall be in the State of Alabama for services performed in Alabama, with respect
to any cause of action brought under or with respect to a Storage or
Transportation Service Agreement.   F.   Confidentiality. The terms of any
Storage or Transportation Service Agreement shall be kept confidential by the
parties except to the extent that any information must be disclosed to a third
party as required by law, for either party’s financial needs or for the purpose
of effectuating any Storage or Transportation Service Agreement.

18



--------------------------------------------------------------------------------



 



EXHIBIT “C”
TO STORAGE AGREEMENT FTECO-07 (“CONTRACT”) BETWEEN BAY GAS
STORAGE COMPANY, LTD. AND PROGRESS ENERGY FLORIDA
BAY GAS STORAGE COMPANY, LTD.
AMENDED STATEMENT OF CONDITIONS FOR
NGPA SECTION 311 (a)(2)
GAS STORAGE AND TRANSPORTATION SERVICES
Dated December 22, 1998

 



--------------------------------------------------------------------------------



 



BAY GAS STORAGE COMPANY, LTD.
STATEMENT OF CONDITIONS FOR
NGPA SECTION 311 (a)(2)
GAS STORAGE AND TRANSPORTATION SERVICES
Dated December 22, 1998
CONTENTS

              SECTION   DESCRIPTION   PAGE  
I.
  Bay Gas Basic Status and Function     1  
 
           
II.
  Qualified Shippers     1  
 
           
III.
  Capacity Availability, Scheduling and Allocations And Curtailments     2  
 
           
IV.
  Minimum Storage Service Volume     5  
 
           
V.
  Receipt and Delivery     6  
 
           
VI.
  General Terms and Conditions for Gas Storage And Transportation     6  
 
           
VII.
  Right To Terminate Services     6  
 
           
VIII.
  Compliance With Laws and Survivability     7  
 
           
IX.
  Changes to This Statement of Conditions     7  
 
           
X.
  Authority of Statement of Conditions     7  

 



--------------------------------------------------------------------------------



 



BAY GAS STORAGE COMPANY’S
STATEMENT OF CONDITIONS FOR
NGPA SECTION 311 (a)(2)
GAS STORAGE AND TRANSPORTATION SERVICES
Dated December 22, 1998.
     Bay Gas Storage Company, Ltd. (“Bay Gas”), a natural gas storage public
utility that qualifies as an intrastate pipeline company providing services
within the meaning of Natural Gas Policy Act of 1978 (“NGPA”) Section 2 (16) and
Section 284.1 (a) of the Federal Energy Regulatory Commission’s (“Commission”)
regulations, files this amended Statement of Conditions For NGPA Section 311
(a)(2) Gas Storage and Transportation Services, pursuant to the Commission’s
regulations. 18 C.F.R. § 284.123 (e). Firm and interruptible gas storage and
transportation-only services, on terms and conditions authorized by the
Commission and accepted by Bay Gas, shall be provided by Bay Gas pursuant to
NGPA Section 311 (a)(2), 15 U.S.C. §3371 (a)(2), and the Commission’s
implementing Orders, Rules and Regulations, to qualified Shippers that comply
with the conditions set forth in this Statement and with the terms and
conditions contained in Bay Gas’ Storage or Transportation Service Agreement
executed with Shipper.
I.
BAY GAS’ BASIC STATUS AND FUNCTION
     Bay Gas is a gas storage public utility, certificated by the Alabama Public
Service Commission and subject to regulation by that Commission, which qualifies
as an intrastate pipeline company providing storage and transportation services
within the meaning of NGPA Section 2 (16) and Section 284.1 (a) of this
Commission’s regulations. Any such NGPA Section 311 (a)(2) services that Bay Gas
provides will be consistent with, and shall not infringe on, Bay Gas’ status and
function as a non-Federal-jurisdictional intrastate pipeline, and shall not
subject Bay Gas to this Commission’s Natural Gas Act jurisdiction. 18 C.F.R. §
284.3.
II.
QUALIFIED SHIPPERS
     Besides other conditions contained in this Statement, Bay Gas’ services are
available only to a Shipper that enters into a Service Agreement mutually
acceptable to Bay Gas and Shipper. All transactions for storage or
transportation of gas that has flowed, or will flow, in interstate commerce must
qualify under NGPA Section 311 (a)(2)

 



--------------------------------------------------------------------------------



 



and 18 C.F.R. Part 284 of Subchapter I. If, in the opinion of Bay Gas’ counsel,
such qualified status of Shipper or its proposed transaction is in doubt, then
Shipper must apply for and receive a final, non-appealable ruling from this
Commission, or successor agency thereto, affirming such qualifying status of
Shipper and its proposed transaction, prior to commencement of services by Bay
Gas.
III.
CAPACITY AVAILABILITY, SCHEDULING AND ALLOCATIONS
AND CURTAILMENTS

A.   Capacity Availability

  1.   Storage service shall be conditioned on availability of sufficient
injection rate capacity, field storage capacity and withdrawal rate capacity
(collectively called “Capacity,” and including pipeline transportation service
capacity) to perform the service in accordance with the terms and conditions set
forth in this Statement of Conditions without detriment or disadvantage to
services by or for the account of Bay Gas. Transportation service shall be
conditioned on availability of sufficient Capacity to perform the service in
accordance with the terms and conditions set forth in this Statement of
Conditions without detriment or disadvantage to services by or for the account
of Bay Gas. Bay Gas reserves all rights to retain sufficient Capacity for its
intrastate, non-Federal-jurisdictional firm and interruptible services and for
its operational swings attributable to firm and interruptible storage services
prior to making Capacity available by contract to NGPA Section 311 (a)(2)
Shippers. Once Capacity is made available to NGPA Section 311 (a)(2) Shippers,
such Capacity shall be scheduled, allocated or curtailed only as set forth in
Sections III. B and C here.     2.   Storage service availability further shall
be conditioned on Bay Gas receiving an acceptable market value, in Bay Gas’ sole
judgment, for such storage services, determined when a request for storage
service is received. Bay Gas reserves all rights to refuse a request for storage
service that, in Bay Gas’ sole judgment, might provide less than market value.
Apart from such Bay Gas judgment as to market value, Bay Gas’ judgment shall be
exercised on a non-discriminatory basis.     3.   Criteria applied to requests
for NGPA Section 311 (a)(2) services shall be the same as criteria applied to
requests for intrastate, non-Federal-jurisdictional services.     4.   Shipper
shall be responsible for making all arrangements for its transportation of gas
to be injected into or withdrawn from storage through

2



--------------------------------------------------------------------------------



 



      Bay Gas’ storage services. Bay Gas reserves all rights to refuse storage
service for any otherwise qualified Shipper if Bay Gas determines that such
storage would be detrimental to Bay Gas’ storage operations in any way,
including, without limitation, Bay Gas’ storage compression and affected
processing operations.

B.   Scheduling and Allocations

     Bay Gas shall schedule contracted services according to these principles:

  1.   Nomination deadlines shall be as prescribed in Bay Gas’ General Terms and
Conditions.     2.   Bay Gas will be under no obligation to schedule the
injection of gas into storage or the withdrawal of gas from storage until Bay
Gas has confirmed the availability of Shipper’s transportation service to or
from Bay Gas’ storage services for the gas concerned. Subject to the foregoing
subsection “1.” and this subsection “2.”, firm storage and transportation
services shall be scheduled before interruptible services in all instances,
regardless of the relative service rates to be paid.     3.   In-field transfer
of title (transfer of gas balances in the storage field between storage service
agreements) may be made only with Bay Gas’ approval.     4.   Interruptible
storage service Shippers paying a higher Unit Rate, as defined in Bay Gas’
General Terms and Conditions, shall be scheduled ahead of interruptible storage
service Shippers paying a lower Unit Rate. If, because of changes in available
Capacity at any time, Bay Gas is required to reschedule interruptible Shippers
that are injecting, storing or withdrawing gas and are paying the same Unit
Rate, then the Capacity shall be rescheduled pro rata based on applicable
contract quantities for said Shippers.     5.   Bay Gas reserves the right to
interrupt service to an interruptible Shipper injecting, storing or withdrawing
gas, in order to enable Bay Gas to provide service to another, bumping,
interruptible Shipper injecting, storing or withdrawing gas, if such Shipper is
paying a higher Unit Rate to Bay Gas.     6.   All overrun volumes in excess of
a storage service Shipper’s contract quantities nominated for delivery by
Shipper shall be scheduled according to the above subsections “4.” and “5.” only
after all other storage service Shippers’ nominated volumes equal to or less
than each Shippers’ Maximum Daily Injection Quantity or Maximum Daily Withdrawal
Quantity are scheduled.

3



--------------------------------------------------------------------------------



 



  7.   Bay Gas may reschedule Capacity on a daily basis, or on such other
periodic basis as is necessary for Bay Gas to recognize the priority of new
storage or transportation service Shippers or any changes in the priorities of
existing such Shippers, and to conform to its storage system operational
requirements. Such priorities or changes will include, but will not be limited
to, those instances involving a storage service Shipper paying a higher Unit
Rate for interruptible service and firm storage service Shippers changing
volumes within their Maximum Daily Injection Quantity or Maximum Daily
Withdrawal Quantity. However, such changes in scheduling shall not at any time
bump any existing firm Shipper.

C.   Curtailments

  1.   General. If curtailment of storage or transportation service is required,
volumes shall be curtailed in the reverse order of the priority in effect at the
time of curtailment established during scheduling as set forth in Section “III.
B” above. Intrastate, non-Federal-jurisdictional firm and interruptible services
shall be curtailed in a manner determined solely by Bay Gas, but in no event
shall such curtailments have a different priority than similar types of services
for NGPA Section 311 (a)(2) Shippers.     2.   Reduction of Services. Without
limitation to the foregoing, Bay Gas shall have the right to reduce receipts,
deliveries, injections or withdrawals of gas on any day below a storage service
Shipper’s Maximum Daily Injection Quantity or Maximum Daily Withdrawal Quantity,
or below the storage rights applicable, for repair, overhaul, replacement or
construction of pipelines, compressors, metering, regulating or other
production, gathering and transmission facilities and equipment, or to maintain
system integrity; provided, however, that with respect to routine repair and
maintenance, Bay Gas will implement restrictions for scheduling purposes only,
not for curtailment, and will attempt to schedule such activity during a period
when it will not result in limitation of firm service or when such limitation
will be minimized, and after consulting with the Shippers that could be
affected.     3.   Notice of Curtailment. For shippers under all firm services,
Bay Gas shall provide notice of any curtailment as far in advance as feasible.
Services reserved by Bay Gas for system operations shall be curtailed last, in
consideration of the need to preserve system integrity. If capacity is curtailed
and two or more firm Shippers have the same priority according to this Section
“III. C”, firm Shippers shall be allocated their pro rata share of capacity
based on their Maximum Daily Injection Quantity or Maximum Daily Withdrawal
Quantity or Maximum Daily Transportation Quantity, as allocated pro rata among
those firm Shippers with unsatisfied

4



--------------------------------------------------------------------------------



 



      nominations. All non-firm Shippers shall be allocated their pro rata
applicable. If firm Shippers nominate fewer than their respective curtailment
period entitlements, the difference shall be share of Capacity based on their
nominations in effect at the time of the curtailment.     4.   Limitation of
Firm Services. While firm services are not ordinarily interrupted by nominations
for firm service within Shipper’s Maximum Daily Injection Quantity or Maximum
Daily Withdrawal Quantity or Maximum Daily Transportation Quantity, Bay Gas may
decline to schedule firm service for any of the following reasons:

  (a)   if Shipper tenders gas which does not conform to applicable pressure
requirements of the Storage or Transportation Service Agreement     (b)   if
Shipper tenders gas which does not conform to the gas quality requirements of
both the upstream and downstream entities’ gas quality requirements     (c)  
for reasons of force majeure     (d)   due to routine repair and maintenance to
be reasonably determined by Bay Gas     (e)   due to delinquency in payment by
Shipper     (f)   to rectify imbalances or to conform physical flows to
nominations     (g)   to maintain system integrity, or     (h)   if there is a
dispute over title, ownership or right to tender, receive or deliver gas.

IV.
MINIMUM STORAGE SERVICE VOLUME
     Bay Gas shall not be obligated to furnish storage service to any Shipper
whose average daily gas volume tendered for storage in a given month is less
than 100 MMBtu per day. Such storage Shipper’s obligation to tender gas for
delivery shall be suspended and modified for the time and to the extent that Bay
Gas does not accept deliveries due to Shipper’s inability to deliver such
minimum average daily volume. If the amount of gas subsequently tendered for
delivery once again is less than such minimum average daily volume, Bay Gas
shall have the right to cancel the Storage Service Agreement at any time on
thirty (30) days written notice to Shipper. Bay Gas

5



--------------------------------------------------------------------------------



 



shall be deemed released from all obligations and liabilities, direct or
indirect, under such Storage Service Agreement on the effective date of such a
cancellation.
V.
RECEIPT AND DELIVERY
     Bay Gas shall have sole operational control over the injection of gas into,
the retention of gas within, and the withdrawal of gas from, Bay Gas’ system
storage facilities. A Shipper seeking to direct gas into storage shall nominate
“Storage” as the Point of Delivery on Bay Gas’ system and shall identify the
number of the Storage Service Agreement to be used for the receipt of such gas
into storage. A Shipper seeking to withdraw gas from storage shall nominate
“Storage” as the Point of Redelivery from Bay Gas’ system and shall identify the
number of the Storage Service Agreement under which the gas is to be withdrawn
from storage. Bay Gas shall have sole operational control over the
transportation of gas on Bay Gas’ system from the Point of Delivery to the Point
of Redelivery. For transportation service, “Delivery” shall mean the act of
causing gas to be transported to the Points of Delivery, and “Redelivery” shall
mean the transportation of gas from the Points of Delivery to the Points of
Redelivery.
VI.
GENERAL TERMS AND CONDITIONS
FOR GAS STORAGE AND TRANSPORTATION
     Amended General Terms and Conditions to Bay Gas Storage Company, Ltd.’s
Storage and Transportation Service Agreements, dated December 22, 1998, are
incorporated by reference as part of this Statement of Conditions. Shipper’s
failure to comply with the provisions in Section II, Nominations, Balancing And
Excess Deliveries, of such General Terms and Conditions shall relieve Bay Gas of
its obligation to perform services, and, if such failure to comply unreasonably
interferes, in Bay Gas’ judgment, with Bay Gas’ control over its system
facilities, then Bay Gas may, at its option, cease services and terminate any
related Service Agreements or other agreements, without limitation of Bay Gas’
rights or remedies at law or in equity.
VII.
RIGHT TO TERMINATE SERVICES
     Bay Gas reserves the right to discontinue, on a non-discriminatory basis,
all services that subject Bay Gas to the non-discriminatory access requirements
of 18 C.F.R. Part 284, and any subsequent Commission Orders, Rules or
Regulations applicable to such services. Bay Gas may cancel the affected Service
Agreements at

6



--------------------------------------------------------------------------------



 



any time on ninety (90) days prior written notice to Shippers if Bay Gas has no
other reasonable options available that will allow the continuation of such
Service Agreements. Bay Gas shall be relieved of all obligations and liabilities
on the effective date of such notice of discontinuance and cancellation. Bay Gas
additionally reserves the right to terminate any interruptible Service Agreement
if the Shipper either has not executed the Service Agreement within thirty
(30) days of receiving such Agreement, or has failed to nominate service under
such Agreement within one (1) year after execution of the Agreement.
VIII.
COMPLIANCE WITH LAW AND SURVIVABILITY
     If any part of this Statement of Conditions conflicts with, or violates,
any Commission or other Judicial, Governmental or Regulatory Body’s Orders,
Rules or Regulations, such part shall be deemed void, but shall not affect the
remaining provisions of this Statement. Bay Gas shall not be liable to any party
with a Service Agreement subject to this Statement that loses priority status or
any other rights enumerated in this Statement because of the issuance by the
Commission or other Judicial, Governmental or Regulatory Body of any Orders,
Rules or Regulations affecting this Statement of Conditions.
IX.
CHANGES TO THIS STATEMENT OF CONDITIONS
     Bay Gas reserves the right to add to, delete or modify the conditions in
this Statement without prior notice.
X.
AUTHORITY OF STATEMENT OF CONDITIONS
     This Statement of Conditions, and the incorporated General Terms and
Conditions (see Section “VI.” above) take precedence over conflicting language
in any of Bay Gas’ Service Agreements or amendments thereto, unless such
language specifically states that it is an exception to this Statement, and then
only to the extent of such stated exception.

7



--------------------------------------------------------------------------------



 



EXHIBIT “D”
TO STORAGE AGREEMENT FPEF-08 (“CONTRACT”) BETWEEN BAY GAS
STORAGE COMPANY, LTD. AND PROGRESS ENERGY FLORIDA
NOMINATION FORM

     
Nomination To:
  Bay Gas Storage
 
   
Nomination From:
  Progress Energy Florida

                                                                      Daily    
                Nom   Start     End     Volume     Delivery     Delivery    
Upstream   Type   Date     Date     (MMBtu)     Pipe     Point     Contract  
Inject
                                               
 
                                               
 
                                               
DAILY
                                               
TOTAL:
                                               

                                                                      Daily    
                Nom   Start     End     Volume     Delivery     Delivery    
Upstream   Type   Date     Date     (MMBtu)     Pipe     Point     Contract  
Withdrawal
                                               
 
                                               
 
                                               
DAILY
                                               
TOTAL:
                                               

 



--------------------------------------------------------------------------------



 



EXHIBIT “E”
TO STORAGE AGREEMENT FPEF-08 (“CONTRACT”) BETWEEN BAY GAS
STORAGE COMPANY, LTD. AND PROGRESS ENERGY FLORIDA
FORM of ASSIGNMENT CONSENT
                                        , 2006
Bay Gas Storage Company, Ltd.
2828 Dauphin Street
Mobile, Alabama 36606
Attention: Chief Financial Officer
Regions Bank, as Trustee
106 St. Francis Street
Mobile, Alabama 36602
Attention: Corporate Trust Department
Ladies and Gentlemen:
     Reference is made to that certain Storage Service Agreement made as of
                                        , 2006 (the “Subject Agreement”) between
Bay Gas Storage Company, Ltd. (the “Company”) and Progress Energy Florida (the
“Customer”). Under the Subject Agreement, the Company has agreed to provide
natural gas storage services in accordance with the terms and conditions of said
Agreement. At the request of the Company, the Customer has been asked to enter
into this Assignment Consent.
     The Customer hereby (i) acknowledges that the Company has granted a
security interest in and assigned, as a collateral assignment, all its right,
title and interest in, to and under the Subject Agreement to Regions Bank (the
“Trustee”), as trustee for the benefit of the holders of certain Senior Secured
Notes of one or more series (the “Notes”) of the Company issued pursuant to a
Trust Indenture and Security Agreement, dated as of December 1, 2000 (the
“Indenture”), between the Company, as debtor, and the Trustee, as secured party,
which Indenture will secure the Notes, and (ii) consents to such grant and
assignment.
     In addition, the Customer acknowledges that, (i) upon the occurrence of an
Event of Default under the Indenture, the Trustee may elect by written notice
delivered to the Customer to require that any and all sums payable from time to
time by the Customer to the Company under the Subject Agreement be paid to an
account as directed by the Trustee, (ii) the Indenture provides that the
Trustee, as secured party, shall have the right, upon the occurrence of an Event
of Default under the Indenture, to collect

 



--------------------------------------------------------------------------------



 



amounts payable under the Subject Agreement and to take actions to enforce
collection of payments thereunder as fully as could the Company, and (iii) the
Indenture restricts waivers, modifications or amendments by the Company with
respect to the Subject Agreement, as well as any subsequent assignment by the
Company of any sums payable thereto or rights thereof under the Subject
Agreement to any party other than the Trustee without the prior written consent
of the Trustee so long as any Notes remain outstanding thereunder.
     The Customer hereby confirms and agrees that:

  (i)   The Subject Agreement has not been amended, modified or altered and is
in full force and effect and neither the Customer nor, to the Customer’s best
knowledge, the Company is in default thereunder;     (ii)   The Customer will
not assign any of its obligations under the Subject Agreement to any entity
unless it shall deliver to the Trustee a certificate from the Customer
certifying that the long term senior debt of the assignee is rated “BBB-“ or
better by Standard and Poor’s or an equivalent investment-grade or better rating
by another nationally recognized credit rating agency; and     (iii)   The
Customer will provide such financial information to the Trustee as may from time
to time be reasonably requested by the Company.

     The assignments referred to herein shall not be deemed to relieve the
Company from any of its obligations under the Subject Agreement. The parties
hereto agree that this Consent may be executed in counterparts.
     This Consent and all undertakings herein contained shall be binding upon
and inure to the benefit of the Trustee and all holders of the Notes from time
to time and their respective successors and assigns.
     This Consent shall be governed by and construed in accordance with Alabama
law, without reference to its conflicts of laws principles.
     All modifications to the undertakings provided in this Consent shall be
effective only if the same shall be in writing and signed by all parties hereto.
     The parties hereto agree that all notices and communications to be sent
pursuant to this Assignment Consent, shall in each case be sent (in the manner
provided for notices in the Subject Agreement) to (i) the Trustee at the
following address (or as the Trustee shall otherwise direct in writing):

2



--------------------------------------------------------------------------------



 



Regions Bank, as Trustee
106 St. Francis Street
Mobile, Alabama 36602
Attention: Corporate Trust Department
and (ii) to the Customer at the following address (or as the Customer shall
otherwise direct in writing):
Florida Power Corporation d/b/a Progress Energy Florida, Inc.
410 S. Wilmington St. PEB 10A
Raleigh, North Carolina 27601
Attention: Director, Fuel Supply
     The parties hereto, acting through their duly authorized representatives,
have executed this Consent as of the date first aforesaid.
Florida Power Corporation d/b/a Progress Energy Florida, Inc.
By                                                                    
                 
Its                                                                    
            
     The undersigned, Bay Gas Storage Company, Ltd., hereby acknowledges the
execution and delivery of this Assignment Consent and agrees to be bound by the
terms hereof.
BAY GAS STORAGE COMPANY, Ltd.
By MGS Storage Services, Inc., its General Partner
By                                                                            
        
Its                                                                    
            
Accepted and agreed to:
REGIONS BANK,
As Trustee on behalf of the holders of the Notes

         
By
       
 
       
 
       
Its
       
 
       

3